 

Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement to be effective as of the 1st day of January, 2017
between Celsius Holdings, Inc. (“Employer”) and John Fieldly (“Employee”).

 

WHEREAS, Employer is actively engaged in the business of manufacturing and
distributing functional supplements in various delivery systems; and,

 

WHEREAS, Employee desires to be employed pursuant to the terms of this
Employment Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Employment Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

 

Article 1

Employment of Employee

 

Employer agrees to employ Employee, and Employee accepts employment with
Employer, on and subject to the terms and conditions set forth in this
Employment Agreement.

 

Article 2

Duties of Employee

 

Section 2.1.  Position and Duties. Employer agrees to employ Employee to act as
Chief Financial Officer for Employer. Employee shall be responsible for
performing the following duties: executive management, overseeing business
development and other duties typically performed by persons employed in a
similar capacity.

 

Section 2.2.  Time Devoted to Work. Employee agrees to devote Employee’s entire
business time, attention, and energies to the business of Employer in accordance
with Employer’s instructions and directions and shall not be engaged in any
other business activity, whether or not the activity is pursued for gain,
profit, or other pecuniary advantage, during the term of this Employment
Agreement without Employer’s prior written consent.

 

Article 3

Place of Employment

 

Section 3.1.  Place of Employment. Employee shall be based at Employer’s
principal office at 2424 N. Federal Highway, Suite 208 Boca Raton, FL 33431;
excluding reasonable travel commensurate with Employee’s position and duties.
Employer agrees that during the term of this Employment Agreement it shall not
assign Employee to work at any location which is more than 100 miles from said
principal office without Employee’s consent.

 

 

 

  

Section 3.2.  Moving Expenses. If Employer relocates its principal office more
than 100 miles from its current principal office, or requests that Employee
relocate to one of its offices which is more than 100 miles from its current
principal office, and Employee consents to relocate to that new location,
Employer shall promptly pay or reimburse Employee for all reasonable moving
expenses incurred by Employee in connection with the relocation plus an amount
to reimburse Employee for any federal and state income taxes that it has to pay
on amounts reimbursed. Employer also shall indemnify Employee against any loss
incurred in connection with the sale of Employee’s principal residence. The
amount of any loss shall be determined by taking the difference between the
average of two appraisal prices set by two independent appraisers agreed to by
Employer and Employee and the actual sales price of Employee’s principal
residence.

 

Article 4

Compensation of Employee

 

Section 4.1.  Base Salary. For all services rendered by Employee under this
Employment Agreement, Employer agrees to pay Employee an annual base salary of
$225,000, which shall be payable to Employee in such installments, but not less
frequently than monthly, as are consistent with Employee’s practice for its
other Employees. Employee’s base salary shall be reviewed at least once a year
by Employer’s Board of Directors or its Compensation Committee.

 

Section 4.2.  Incentive Compensation. In addition to the base salary, Employee
shall be entitled to receive incentive compensation according to a
pre-established bonus plan specific for the Employee, as determined by
Employer’s Board of Directors.

 

Section 4.3  Reimbursement for Business Expenses. Employer shall promptly pay or
reimburse Employee for all reasonable business expenses incurred by Employee in
performing Employee’s duties and obligations under this Employment Agreement,
but only if Employee properly accounts for expenses in accordance with
Employer’s policies.

 

Section 4.4.  Stock Options and Other Stock Awards. . Employee shall be granted
100,000 stock option grants to be issued on January 26, 2017 to vest pursuant to
the Employer's 2015 Amended Incentive Stock Plan, as amended, and all rules and
regulations of the Securities and Exchange Commission applicable to stock option
plans then in effect. The Options will vest over three years.

 

Article 5

Vacations and Other Paid Absences

 

Section 5.1.  Vacation Days. Employee shall be entitled to 15 days paid vacation
each calendar year during the term of this Employment Agreement. All vacation is
accrued during the calendar year of work, should Employee not take all vacation
days in any calendar year, up to 10 days will be carried over to the next year.
If the agreement is terminated during a calendar year, any accrued and not taken
vacation will be paid at the base salary rate, any vacation taken but previously
not earned will not be deducted from any amount due to the Employee.

 

2 

 

 

 

Section 5.2.  Holidays. Employee shall be entitled to the same paid holidays as
authorized by Employer for its other Employees.

 

Section 5.3.  Sick Days and Personal Absence Days. Employee shall be entitled to
the same number of paid sick days and personal absence days authorized by
Employer for its other Employees.

 

Article 6

Life Insurance

 

Employer may, in its sole discretion, maintain in effect during the term of
Employee’s employment a life insurance policy on the life of Employee in such
amount as Employer shall in its sole discretion decide to maintain during the
term of this Employment Agreement. Any proceeds payable under the policy shall
be paid to the beneficiary or beneficiaries designated in writing from time to
time by Employee.

 

Article 7

Fringe Benefits

 

Section 7.1.  Employer Employee Benefit Plans. Employee shall be entitled to
participate in and receive benefits from all of Employer’s Employee benefit
plans that currently are maintained by Employer for its Employees. Employee
shall be entitled to participate in and receive benefits under any retirement
plan, profit-sharing plan, or other Employee benefit plan that Employer
establishes for the benefit of its Employees after the date of this Employment
Agreement. No amounts paid to Employee from an Employee benefit plan shall count
as compensation due Employee as base salary or incentive compensation. Nothing
in this Employment Agreement shall prohibit Employer from modifying or
terminating any of its Employee benefit plans in a manner that does not
discriminate between Employee and other Employees of Employer.

 

Section 7.2.  Motor Vehicle. Employer may, in its sole discretion, provide
Employee with the use of a motor vehicle to be selected in the reasonable
discretion of Employer, or pay a monthly car allowance. If Employer does provide
Employee with the use of a motor vehicle, Employer shall procure, maintain, and
pay for appropriate insurance on the motor vehicle, including liability
insurance of at least $250,000.00 per person and $500,000.00 per occurrence for
personal injury and $300,000.00 for property damage.

 

Article 8

Disability

 

Section 8.1.  Termination Because of a Disability. Except as may otherwise be
required or prohibited by state or federal law, if because of illness or injury
Employee becomes unable to work full time for Employer for more than one hundred
and eighty (180) days in any twelve month period (excluding vacation days and
holidays), Employer may, in its sole discretion at any time after the
accumulation of such time terminate Employee’s employment upon written notice to
Employee.

3 

 

 

 

Section 8.2.  Compensation During Periods of Disability.

 

(a)          Employee shall continue to receive Employee’s base salary and
incentive compensation while Employee is unable to work full time, until the
earlier of: (i) the accumulation of 90 days of disability in any 12 month
period; (ii) the date Employee begins receiving disability insurance benefits
equal to Employee’s base salary and incentive compensation; or (iii) the date
Employee terminates Employee’s employment with Employer because Employee’s
health becomes so impaired that continued performance of Employee’s duties under
this Employment Agreement would be hazardous to Employee’s physical or mental
health. Notwithstanding anything to the contrary contained herein, if Employee
becomes disabled while performing his duties for the Employer described in
Section 2.1, the Employee will receive Employee’s base salary and incentive
compensation for 180 days from the date of such disability.

 

(b)          While Employee is unable to work full time because of illness or
injury and through the full term of this Employment Agreement, including
extensions, Employer shall maintain for Employee’s benefit all Employee benefit
plans in which Employee was participating at the time Employee was terminated.
If Employee is barred from participating in any Employee benefit plan because of
Employee’s disability, Employer shall pay Employee an amount equal to what
Employer would have contributed on Employee’s behalf to the Employee benefit
plan if Employee’s participation had not been barred.

 

(c)          Employee is not required to seek other employment to mitigate any
amounts payable under this Employment Agreement. Nor will amounts due Employee
under this Employment Agreement be reduced by any amounts received by Employee
for other employment.

 

Section 8.3.  Disability Insurance. Employer may, in its sole discretion,
purchase and maintain disability insurance in force for the benefit of Employee
throughout the term of this Employment Agreement, including extensions.

 

Article 9

Termination of Employment

 

Section 9.1.  Term of Employment.

 

Employee’s employment shall commence January 1, 2017 and shall continue until
December 31, 2019 (“end-of-employment date”), unless extended or terminated
sooner, as provided by this article of the Employment Agreement. The
end-of-employment date shall be deemed December 31, 2019. For the avoidance of
doubt, failure to extend the term of employment beyond the end-of-employment
date shall not be deemed to be a termination by Employer, and neither party
shall be obligated to negotiate or enter into any subsequent agreement or
extension of this Employment Agreement.

 

Section 9.2.  Left blank intentionally

 

4 

 

 

 

Section 9.3.  Termination at Employee’s Death. Employee’s employment with
Employer shall terminate at Employee’s death.

 

Section 9.4.  Termination by Employee. Employee may, but is not obligated to,
terminate this Employment Agreement at any time under the following
circumstances:

 

(a)          Employee’s fringe benefits or other compensation are materially
reduced.

 

(b)          Employer fails to have a successor assume this Employment Agreement
and Employee does not enter into a subsequent employment, consulting, or similar
agreement with such successor.

 

(c)          There is a change in control of Employer, excluding control
acquired by CD Financial, LLC or Horizon Ventures and its affiliates. For
purposes of this Agreement, the term “Change of Control” shall mean:

 

(i) Approval by Employer’s shareholders of (x) a reorganization, merger,
consolidation or other form of corporate transactions or series of transactions,
in each case, with respect to which persons who were Employer’s shareholders
immediately prior to such reorganization, merger, consolidation or other
transactions do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged, or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transactions, or
(y) the sale of all or substantially all of the Employer’s assets (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned); or

 

(ii) Individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director subsequent to the
date of this Agreement whose election, or nomination for election by Employer’s
shareholders, was approved by a vote by a controlling shareholder owning in
excess 50% of the then voting shares, shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board.

 

Section 9.5.  Termination by Employer.

 

(a)          Termination with or without Cause. Employer may terminate
Employee’s employment for Cause or without Cause (as hereinafter defined).

 

(b)          For purposes of this Agreement, the term “Cause” shall mean (i) an
action or omission of the Employee which constitutes a willful and material
breach of, or failure or refusal (other than by reason of his disability) to
perform his duties under, this Agreement which is not cured within fifteen (15)
days after receipt by the Employee of written notice of same, (ii) fraud,
embezzlement, misappropriation of funds or breach of trust in connection with
his services hereunder, (iii) conviction of any crime which involves dishonesty
or a breach of trust, or (iv) gross negligence in connection with the
performance of the Employee’s duties hereunder, which is not cured within
fifteen (15) days after written receipt by the Employee of written notice of
same, or (v) Employee violates Article 10 or Article 11 of this Employment
Agreement.

 

5 

 

 

 

Section 9.6.  Notice of Termination. Any termination of Employee’s employment by
Employer or Employee, other than by reason of the expiration of the term of this
Employment Agreement, must be communicated to the other party by a written
notice of termination. The notice must specify the provision of this Employment
Agreement authorizing the termination and must set forth in reasonable detail
the facts and circumstances providing the basis for termination of Employee’s
employment. The Employee shall have the right to address the Board regarding the
acts set forth in the notice of termination.

 

Section 9.7.  Date Termination Is Effective. If Employee’s employment terminates
because this Employment Agreement expires, then Employee’s employment will be
considered to have terminated on that expiration date. If Employee’s employment
terminates because of Employee’s death, then Employee’s employment will be
considered to have terminated on the date of Employee’s death. If Employee’s
employment is terminated by Employee, then Employee’s employment will be
considered to have terminated on the date that notice of termination is given.
If Employee’s employment is terminated by Employer for Cause, then Employee’s
employment will be considered to have terminated on the date specified by the
notice of termination.

 

Section 9.8.  Compensation Following Termination.

 

(a)          If Employee’s employment terminates because of Employee’s death,
Employer shall pay a lump sum death benefit to the person or persons designated
in a written notice filed with Employer by Employee or, if no person has been
designated, to Employee’s estate. The amount of the lump sum death benefit will
equal the amount of Employee’s then current annual base salary plus the
annualized amount of incentive compensation paid Employee most recently prior to
Employee’s death, multiplied by the number of months remaining in the term of
this Employment Agreement not to exceed two months. This lump sum death benefit
shall be in addition to any life insurance payable pursuant to Article 6 and/or
any other amounts that Employee’s beneficiaries and estate may be entitled to
receive under any Employee benefit plan maintained by Employer.

 

(b)          If Employee’s employment is terminated by Employer for Cause, or by
Employee other than pursuant to Section 9.4(a), (b), or (c), Employer shall pay
Employee Employee’s then current base salary through the date employment is
terminated, and Employer shall have no further obligations to Employee under
this Employment Agreement.

 

6 

 

 

 

(c)           If Employee’s employment is terminated by Employer other than for
Cause and prior to a Change of Control, or by Employee pursuant Section 9.4(a),
Employer shall pay Employee Employee’s then current base salary through the date
of termination. In addition, Employer shall pay Employee as liquidated damages
an amount equal to the sum of Employee’s then current base salary over twelve
months plus any approved and unpaid incentive bonus, in addition the granting of
100,000 shares of Restricted Stock per Section 4.4 paragraph 3 of the addendum
to employment agreement to be issued on March 1, 2017 will receive accelerated
vesting and unvested shares will fully vest upon notice of termination; this
time period hereafter referred to as the Liquidated Damage Period. In addition,
all employee benefits according to sections 6 and 7 will be maintained through
the Liquidated Damage Period. If by law any benefit cannot be maintained due to
termination of employment, the cash value of said benefit will be paid to
Employee over the Liquidated Damage Period.

 

(d)           As an incentive for the retention of Employee following a Change
of Control or an event described in Section 9.4(b), if Employee’s employment is
terminated by Employer without Cause and following a Change of Control, or by
Employee pursuant to Section 9.4(b) Employer shall pay Employee’s then current
base salary through the date employment is terminated and any legal fees and
expenses incurred by Employee to enforce Employee’s rights under this Employment
Agreement. In addition, Employer shall pay Employee as liquidated damages an
amount equal to two times Employee’s then current annual base salary.

 

(e)           If Employee’s employment is terminated by Employee pursuant to
Section 9.4(c) Employer shall pay Employee’s then current base salary through
the date employment is terminated and any legal fees and expenses incurred by
Employee to enforce Employee’s rights under this Employment Agreement. In
addition, Employer shall pay Employee as liquidated damages an amount equal to
the sum of Employee’s then current salary plus approved and unpaid incentive
compensation from the date of termination for twelve months following.

 

Article 10

Confidential Information

 

Section 10.1.  Confidential Information Defined. “Confidential Information” as
used in this Employment Agreement shall mean any and all technical and
non-technical information belonging to, or in the possession of, Employer or its
officers, directors, Employees, affiliates, subsidiaries, clients, vendors, or
Employees, including without limitation, patent, trade secret, and proprietary
information; techniques, sketches, drawings, models, inventions, know-how,
processes, apparatus, equipment, algorithms, source codes, object codes,
software programs, software source documents, and formulae related to Employer’s
business or any other current, future and/or proposed business, product or
service contemplated by Employer; and includes, without limitation, all
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing, manufacturing, customer lists, vendor lists, business
forecasts, sales and merchandising, and marketing plans or similar information.

 

7 

 

 

 

Section 10.2  Disclosures. Employee agrees that it shall, at no time during or
after termination of this Employment Agreement, directly or indirectly make use
of, disseminate, or in any way disclose Confidential Information to any person,
firm or business, except to the extent necessary for performance of this
Employment Agreement. Employee agrees that it shall disclose Confidential
Information only to Employer’s other Employees who need to know such information
and who have previously agreed to be bound by the terms and conditions of a
substantially similar confidentiality provision and shall be liable for damages
for the intentional or negligent disclosure of Confidential Information.
Employee’s obligations with respect to any portion of Confidential Information
shall terminate only when Employee has documented to Employer that (a) such
information was lawfully in the public domain at the time it was communicated to
Employee by Employer; or (b) the communication was in response to a valid order
by a court of competent jurisdiction or was necessary to establish the rights of
Employer under this Employment Agreement, provided, however that Employee shall
promptly notify Employer of its notice of any such order and cooperate
reasonably with Employer in an attempt to limit or avoid such disclosure.

 

Section 10.3. Survival. This Article 10 shall survive any termination of this
Agreement and all extended periods.

 

Article 11

Noncompetition Agreement

 

Section 11.1. Agreement Not To Compete. For the greater period of (i) the
Liquidated Damage Period; and (ii) the one year period following the date on
which Employee’s employment with Employer terminates, Employee agrees not to
directly or indirectly own, manage, control, or operate; serve as an officer,
director, partner or employee of; have any direct or indirect financial interest
in; or assist in any way; any person or entity that competes with any business
conducted by Employer or any of Employer’s affiliates or subsidiaries in any
geographic region in which Employer conducts business.

 

Section 11.2. Competitive Businesses. For purposes of this Article 11, a
competitive business shall be any person or entity directly or indirectly
engaged in the manufacturing, import, export, sale or distribution of
calorie-burning beverages or supplements.

 

Section 11.3. Ownership of Public Corporation No Violation. Employee will not be
considered to have violated this provision merely because Employee owns no more
than five percent (5%) of the stock of any publicly held corporation.

 

Section 11.4. Survival. This Article 11 shall survive any termination of this
Agreement and all extended periods.

 

Section 11.5. Extension of Agreement Not To Compete. At Employer’s discretion,
the Employer can cause Employee to extend the period of the agreement not to
compete by paying in advance the Employee 30% of the Employee’s last annual base
salary and bonuses per year of extension. The Employer can cause the extension
for a total of 3 annual periods.

 

Article 12

Notices

 

Any notice given under this Employment Agreement to either party shall be made
in writing. Notices shall be deemed given when delivered by hand or when mailed
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the party at the address set forth below.

 

8 

 

 

Employee’s address: John Fieldly   20991 Woodspring Ave.   Boca Raton, Fl 34428
    Employer’s address: Celsius Holdings, Inc.   c/o CDS International Holdings,
Inc.   Att: Mr. William H. Milmoe   3299 NW Second Ave.   Boca Raton, FL 33431

 

Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.

 

Article 13

Binding Agreement

 

Section 13.1. Employer’s Successors.

 

(a)          The rights and obligations of Employer under this Employment
Agreement shall inure to the benefit of and shall be binding in all respects
upon the successors and assigns of Employer.

 

(b)          Employer shall require any direct or indirect successor (by
purchase, merger, consolidation, or otherwise) of all or substantially all of
Employer’s stock, business and/or assets to expressly agree to assume Employer’s
obligations under this Employment Agreement and perform them in the same manner
and to the same extent as Employer would have been required to do if no
succession had occurred. The agreement must be in a form and substance
satisfactory to Employee.

 

(c)          If Employer fails to obtain such an agreement before the effective
date of the succession, Employer’s failure will be considered a breach of this
Employment Agreement, and Employee shall be entitled to the immediate payment of
the amount of money that Employee would have been entitled to if Employer had
terminated Employee’s employment other than for Cause in accordance with the
terms of Section 9.8(d) of this Employment Agreement, calculated as though
Employee’s employment had terminated on the effective date of the succession.
However, Employer’s failure to obtain such agreement shall not affect said
successor’s obligations pursuant to paragraph 13.1(a) above.

 

Section 13.2. Employee’s Successors. This Employment Agreement shall inure to
the benefit and be enforceable by and upon Employee’s personal representatives,
legatees, and heirs. If Employee dies while amounts are still owed, such amounts
shall be paid to Employee’s legatees or, if no such person or persons have been
designated, to Employee’s estate.

 

9 

 

 

Article 14

Waivers

 

The waiver by either party of a breach of any provision of this Employment
Agreement shall not operate or be construed as a waiver of any subsequent
breach.

 

Article 15

Entire Agreement

 

Section 15.1. No Other Agreements. This instrument contains the entire agreement
of the parties. The parties have not made any agreements or representations,
oral or otherwise, express or implied, pertaining to the subject matter of this
Employment Agreement other than those specifically included in this Employment
Agreement.

 

Section 15.2. Prior Agreements. This Employment Agreement supersedes any prior
agreements pertaining to or connected with or arising in any manner out of the
employment of Employee by Employer. All such prior agreements are terminated and
are of no force or effect whatsoever.

 

Article 16

Amendment of Agreement

 

No change or modification of this Employment Agreement shall be valid unless it
is in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by Employer shall be effective
unless it is approved by Employer’s Board of Directors and signed by an officer
specifically authorized to sign such documents.

 

Article 17

Severability of Provisions

 

If any provision of this Employment Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall be deemed modified or severed only to the minimum extent
necessary to make said provision(s) valid and enforceable while maintaining the
intent of said provision(s). No such modification shall affect the validity or
enforceability of any other provision of this Employment Agreement.

 

Article 18

Assignment of Agreement

 

Employer shall not assign this Employment Agreement other than to a successor
without Employee’s prior written consent.

 

10 

 

 

Article 19

Governing Law, Venue & Attorneys Fees

 

All questions regarding the validity and interpretation of this Employment
Agreement shall be governed by and construed and enforced in all respects in
accordance with the laws of the State of Florida (without regard to the
conflicts of laws provisions thereof). Venue for any action arising in any
manner out of the Employee’s employment, this Employment Agreement, or any of
the terms contained herein shall be the Federal and or State courts located in
Palm Beach County, Florida, regardless of where this Employment Agreement is to
be performed. In the event either party engages legal counsel to enforce any
provision contained in this Employment Agreement, the prevailing party shall be
entitled to all reasonable attorneys fees, investigative expenses, costs, and
court costs, whether or not a suit is actually filed, but including all levels
of appeal.

 

Article 20

Construction

 

The parties hereto have participated jointly in the negotiation and drafting of
this Employment Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Employment Agreement shall be construed as
jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Employment Agreement.

 

Article 21

Counterpart Execution

 

This Employment Agreement may be executed in multiple counterparts and delivered
by facsimile, e-mail or portable document format (.pdf) transmission, each of
which shall be deemed an original, but all of which shall constitute one and the
same Agreement.

 

[signature page follows]

 

11 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement in
duplicate as of the date and year first above written.

 

  EMPLOYEE:       /s/ John Fieldly   John Fieldly       EMPLOYER:       Celsius
Holdings Inc.       BOARD APPROVAL:       By: /s/ William H. Milmoe     William
H. Milmoe     Co- Chairman of the Board         By: /s/ Tim Leissner     Tim
Leissner     Co-Chairman of the Board

 

12 

 